


Exhibit 10.38

 

EXECUTION COPY

 

 

 

180-DAY BRIDGE CREDIT AGREEMENT

dated as of

April 30, 2004

Among

GENWORTH FINANCIAL, INC.,

 

as Borrower,

And

The Lenders Party Hereto

 

 

$2,400,000,000 BRIDGE FACILITY

 

 

Citigroup Global Markets Inc., Deutsche Bank Securities Inc. and Lehman Brothers
Inc.,

as Joint Lead Arrangers and Book Managers

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE I Definitions

 

SECTION 1.01.   Defined Terms

 

SECTION 1.02.   Classification of Loans and Borrowings

 

SECTION 1.03.   Terms Generally

 

 

 

ARTICLE II The Credits

 

SECTION 2.01.   Commitments

 

SECTION 2.02.   Loans and Borrowings

 

SECTION 2.03.   Requests for Borrowings

 

SECTION 2.04.   Funding of Borrowings

 

SECTION 2.05.   Interest Elections

 

SECTION 2.06.   Intentionally omitted

 

SECTION 2.07.   Repayment of Loans; Evidence of Debt

 

SECTION 2.08.   Prepayment of Loans

 

SECTION 2.09.   Intentionally omitted

 

SECTION 2.10.   Interest

 

SECTION 2.11.   Alternate Rate of Interest

 

SECTION 2.12.   Increased Costs

 

SECTION 2.13.   Taxes

 

SECTION 2.14.   Payments Generally

 

SECTION 2.15.   Mitigation Obligations; Replacement of Lenders

 

SECTION 2.16.   Break Funding Payments

 

SECTION 2.17.   Illegality

 

 

 

ARTICLE III Representations of Borrower

 

 

 

ARTICLE IV Conditions

 

 

 

ARTICLE V Events of Default

 

 

 

ARTICLE VI The Administrative Agent

 

 

 

ARTICLE VII Miscellaneous

 

SECTION 7.01.   Notices

 

SECTION 7.02.   Waivers; Amendments

 

SECTION 7.03.   Expenses; Indemnity

 

SECTION 7.04.   Successors and Assigns

 

SECTION 7.05.   Counterparts; Integration; Effectiveness

 

SECTION 7.06.   Governing Law; Jurisdiction

 

SECTION 7.07.   Headings

 

SECTION 7.08.   Confidentiality

 

SECTION 7.09.   USA Patriot Act

 

SECTION 7.10.   WAIVER OF JURY TRIAL

 

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

Schedule 2.01 — Commitments

 

EXHIBITS:

 

Exhibit A — Form of Assignment and Acceptance

 

Exhibit B — Form of Opinion of Borrower’s In-House Counsel

 

iii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT (this “Agreement”), dated as of April 30, 2004, among GENWORTH
FINANCIAL, INC. (the “Borrower”), the Lenders party hereto and Citicorp North
America, Inc., as Administrative Agent.

 

The parties hereto agree as follows:

 


ARTICLE I

DEFINITIONS


 


SECTION 1.01.  DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
HAVE THE MEANINGS SPECIFIED BELOW:

 

“Administrative Agent” means Citicorp North America, Inc., in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Applicable Margin” means, for any day, with respect to any Eurodollar Loan, the
applicable rate per annum set forth in the table below under the caption
“Eurodollar Loan Spread”:

 

Eurodollar Loan
Spread

0.30 of 1%
(30 basis points)

 

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 7.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor).

 

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that,

 

--------------------------------------------------------------------------------


 

the term “Business Day” shall also exclude when used in connection with a
Eurodollar Loan, any day on which banks are not open for dealings in Dollar
deposits in the London and New York interbank markets.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) (other than
General Electric Company and its subsidiaries) of shares representing more than
50% of the issued and outstanding shares of common stock of the Borrower; or (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were neither (i) nominated by the board
of directors of the Borrower or by General Electric Company and its subsidiaries
nor (ii) appointed by directors so nominated.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, as set forth on Schedule 2.01.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Exposure” means, with respect to any Lender at any time, the outstanding
principal amount of such Lender’s Loans at such time.

 

“Default” means any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Effective Date” means the date on which the conditions specified in Article IV
are satisfied (or waived in accordance with Section 7.02).

 

“Eurodollar” means, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Eurodollar Rate.

 

“Eurodollar Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on page 3750 of the Telerate Service (or on
any successor or substitute page of the Telerate Service, or any successor to or
substitute for the Telerate Service, providing rate quotations comparable to
those currently provided on such page of the Telerate Service, as determined by
the Administrative Agent from time to time for purposes of providing quotations
of interest rates applicable to Dollar deposits in the London interbank market)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period.

 

“Event of Default” has the meaning assigned to such term in Article V.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its

 

2

--------------------------------------------------------------------------------


 

principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any jurisdiction
described in clause (a) above and (c) in the case of any Lender, any withholding
tax that is imposed on amounts payable to such Lender at the time such Lender
becomes a party to this Agreement or is attributable to such Lender’s failure or
inability to comply with Section 2.13(e), except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.13(a).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Firm Public Offering Shares” means the class A common stock to be sold in the
Borrower’s initial public offering, other than class A common stock sold as a
result of exercise of any over-allotment option by the underwriters of such
initial public offering, and the series A preferred stock sold in a concurrent
offering.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments and (c) all guarantees by such
Person of Indebtedness of others (it being understood and agreed, for the
avoidance of doubt, that (i) annuities, guaranteed investment contracts, funding
agreements and similar instruments and agreements and (ii) insurance products
created or entered into in the normal course of business shall not constitute
“Indebtedness”)

 

“Indemnified Taxes” means Taxes (other than Excluded Taxes) that are required by
applicable law to be withheld or deducted from a payment by, or on account of an
obligation of, the Borrower hereunder.

 

“Indemnitee” has the meaning given to it in Section 7.03(b).

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

 

“Interest Payment Date” means (a) with respect to any Prime Loan, the last day
of each March, June, September and December and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending one or two weeks or on the
numerically

 

3

--------------------------------------------------------------------------------


 

corresponding day in the calendar month that is one month thereafter, as the
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a one month Interest Period, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and (ii)
any Interest Period of one month that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

“Lead Arrangers” means Citigroup Global Markets Inc., Deutsche Bank Securities
Inc. and Lehman Brothers Inc.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance.

 

“Loan” has the meaning given to it in Section 2.01(a).

 

“Local Time” means New York City time.

 

“Master Agreement Closing Date” means the date on which the underwriting
agreements relating to the Borrower’s initial public offering are executed and
delivered by each of the parties thereto (or such other date as General Electric
Company and the Borrower may mutually agree upon in writing).

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
property, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.

 

“Maturity Date” means the date that is six months after the Effective Date.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Prime”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Prime Rate.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank, N.A. as its base rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

 

“Register” has the meaning set forth in Section 7.04.

 

4

--------------------------------------------------------------------------------


 

“Registration Statement” means the Borrower’s Registration Statement on Form S-1
(Registration Number 333-112009) filed with the Securities and Exchange
Commission on January 20, 2004, as amended through the date hereof.

 

“Regulation U” means Regulation U of the Board as in effect from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Credit Exposures
representing more than 50% of the sum of the total Credit Exposures at such
time.

 

“subsidiary” means, with respect to any Person at any date, any corporation,
limited liability company, partnership, association or other entity of which the
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other body performing similar functions
are at such date directly or indirectly owned by such Person.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and the use of the proceeds thereof.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Prime Rate.

 


SECTION 1.02.  CLASSIFICATION OF LOANS AND BORROWINGS.  FOR PURPOSES OF THIS
AGREEMENT, LOANS MAY BE CLASSIFIED AND REFERRED TO BY TYPE (E.G., “EURODOLLAR
LOANS”).  BORROWINGS ALSO MAY BE CLASSIFIED AND REFERRED TO BY TYPE (E.G., “A
EURODOLLAR BORROWING”).

 


SECTION 1.03.  TERMS GENERALLY.  THE DEFINITIONS OF TERMS HEREIN SHALL APPLY
EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE
CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.  THE WORD
“WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD
“SHALL”.  UNLESS THE CONTEXT REQUIRES OTHERWISE (A) ANY REFERENCE HEREIN TO ANY
PERSON SHALL BE CONSTRUED TO INCLUDE SUCH PERSON’S SUCCESSORS AND PERMITTED
ASSIGNS, (B) THE WORDS “HEREIN”, “HEREOF” AND “HEREUNDER”, AND WORDS OF SIMILAR
IMPORT, SHALL BE CONSTRUED TO REFER TO THIS AGREEMENT IN ITS ENTIRETY AND NOT TO
ANY PARTICULAR PROVISION HEREOF AND (C) ALL REFERENCES HEREIN TO ARTICLES,
SECTIONS, EXHIBITS AND SCHEDULES SHALL BE CONSTRUED TO REFER TO ARTICLES AND
SECTIONS OF, AND EXHIBITS AND SCHEDULES TO, THIS AGREEMENT.

 


ARTICLE II

THE CREDITS


 


SECTION 2.01.  COMMITMENTS.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, EACH LENDER AGREES TO MAKE A LOAN (EACH, A “LOAN”) IN DOLLARS TO THE
BORROWER ON ANY BUSINESS DAY ON OR

 

5

--------------------------------------------------------------------------------


 


AFTER THE EFFECTIVE DATE AND BEFORE JUNE 11, 2004 IN A PRINCIPAL AMOUNT NOT
EXCEEDING SUCH LENDER’S COMMITMENT.  AMOUNTS BORROWED UNDER THIS SECTION 2.01
AND REPAID OR PREPAID MAY NOT BE REBORROWED.  THE LOANS SHALL IN EACH CASE BE
PRIME LOANS OR EURODOLLAR LOANS, AS THE BORROWER SHALL REQUEST.

 


SECTION 2.02.  LOANS AND BORROWINGS.  (A)  EACH LOAN SHALL BE MADE AS PART OF A
BORROWING CONSISTING OF LOANS MADE BY THE LENDERS RATABLY IN ACCORDANCE WITH
THEIR RESPECTIVE COMMITMENTS.  SUBJECT TO SECTION 2.11, EACH BORROWING SHALL BE
COMPRISED ENTIRELY OF PRIME LOANS OR EURODOLLAR LOANS AS THE BORROWER MAY
REQUEST IN ACCORDANCE HEREWITH.

 


(B)  THE FAILURE OF ANY LENDER TO MAKE THE LOAN REQUIRED TO BE MADE BY IT SHALL
NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATIONS HEREUNDER; THE COMMITMENTS OF
THE LENDERS ARE SEVERAL AND NO LENDER SHALL BE RESPONSIBLE FOR ANY OTHER
LENDER’S FAILURE TO MAKE A LOAN AS REQUIRED.


 


(C)  EACH LENDER AT ITS OPTION MAY MAKE ANY EURODOLLAR LOAN BY CAUSING ANY
DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN;
PROVIDED THAT ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION OF THE
BORROWER TO REPAY SUCH LOAN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(D)  AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY EURODOLLAR BORROWING,
SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL MULTIPLE OF
$5,000,000 AND NOT LESS THAN (X) $25,000,000 FOR EURODOLLAR BORROWINGS.  AT THE
TIME THAT EACH PRIME BORROWING IS MADE, SUCH BORROWING SHALL BE IN AN AGGREGATE
AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN $10,000,000;
PROVIDED THAT A PRIME BORROWING MAY BE IN AN AGGREGATE AMOUNT THAT IS EQUAL TO
THE ENTIRE UNUSED BALANCE OF THE TOTAL COMMITMENTS.  BORROWINGS OF MORE THAN ONE
TYPE MAY BE OUTSTANDING AT THE SAME TIME; PROVIDED THAT THERE SHALL NOT AT ANY
TIME BE MORE THAN A TOTAL OF FIVE EURODOLLAR BORROWINGS.


 


(E)  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE BORROWER SHALL
NOT BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR CONTINUE, ANY BORROWING IF
THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO WOULD END AFTER THE MATURITY
DATE.


 


SECTION 2.03.  REQUESTS FOR BORROWINGS.  TO REQUEST A BORROWING, THE BORROWER
SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH REQUEST BY TELEPHONE (A) IN THE
CASE OF A EURODOLLAR BORROWING, NOT LATER THAN 11:00 A.M., LOCAL TIME, THREE
BUSINESS DAYS BEFORE THE DATE OF THE PROPOSED BORROWING OR (B) IN THE CASE OF A
PRIME BORROWING, NOT LATER THAN 10:00 A.M., NEW YORK CITY TIME, ON THE DATE OF
THE PROPOSED BORROWING.  EACH SUCH TELEPHONIC BORROWING REQUEST SHALL BE
IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR TELECOPY TO THE
ADMINISTRATIVE AGENT OF A WRITTEN BORROWING REQUEST IN A FORM APPROVED BY THE
ADMINISTRATIVE AGENT AND SIGNED BY THE BORROWER.  EACH SUCH TELEPHONIC AND
WRITTEN BORROWING REQUEST SHALL SPECIFY THE FOLLOWING INFORMATION IN COMPLIANCE
WITH SECTION 2.02:

 

(I)                                     THE AGGREGATE AMOUNT OF THE REQUESTED
BORROWING;

 

(II)                                  THE DATE OF SUCH BORROWING, WHICH SHALL BE
A BUSINESS DAY;

 

(III)                               WHETHER SUCH BORROWING IS TO BE A PRIME
BORROWING OR A EURODOLLAR BORROWING;

 

(IV)                              IN THE CASE OF A EURODOLLAR BORROWING, THE
INITIAL INTEREST PERIOD TO BE APPLICABLE THERETO, WHICH SHALL BE A PERIOD
CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”; AND

 

(V)                                 THE LOCATION AND NUMBER OF THE BORROWER’S
ACCOUNT TO WHICH FUNDS ARE TO BE DISBURSED, WHICH SHALL COMPLY WITH THE
REQUIREMENTS OF SECTION 2.04.

 

6

--------------------------------------------------------------------------------


 

If no election as to the Type of Borrowing is specified, the Borrower shall be
deemed to have selected a Eurodollar Borrowing with an Interest Period of one
week’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

 


SECTION 2.04.  FUNDING OF BORROWINGS.  (A)  EACH LENDER SHALL MAKE EACH LOAN TO
BE MADE BY IT HEREUNDER ON THE PROPOSED DATE THEREOF BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS BY 12:00 NOON, LOCAL TIME, TO THE ACCOUNT OF THE
ADMINISTRATIVE AGENT DESIGNATED BY IT FOR SUCH PURPOSE BY NOTICE TO THE
LENDERS.  THE ADMINISTRATIVE AGENT WILL MAKE SUCH LOANS AVAILABLE TO THE
BORROWER BY PROMPTLY CREDITING THE AMOUNTS SO RECEIVED, IN LIKE FUNDS, TO AN
ACCOUNT OF THE BORROWER MAINTAINED WITH THE ADMINISTRATIVE AGENT AND DESIGNATED
BY THE BORROWER IN THE APPLICABLE BORROWING REQUEST.

 


(B)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER
PRIOR TO THE PROPOSED DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH BORROWING, THE
ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE
ON SUCH DATE IN ACCORDANCE WITH PARAGRAPH (A) OF THIS SECTION AND MAY, IN
RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER A CORRESPONDING
AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE OF THE
APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT, THEN (X) THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER OF SUCH INACTION PROMPTLY
FOLLOWING THE ADMINISTRATIVE AGENT’S DISCOVERY OF SUCH INACTION AND (Y) THE
APPLICABLE LENDER AND THE BORROWER SEVERALLY AGREE TO PAY TO THE ADMINISTRATIVE
AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT WITH INTEREST THEREON, FOR
EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE
BORROWER TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT
(I) IN THE CASE OF SUCH LENDER, THE FEDERAL FUNDS EFFECTIVE RATE OR (II) IN THE
CASE OF THE BORROWER, THE INTEREST RATE APPLICABLE TO SUCH BORROWING.  IF SUCH
LENDER PAYS SUCH AMOUNT TO THE ADMINISTRATIVE AGENT, THEN SUCH AMOUNT SHALL
CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN SUCH BORROWING.


 


SECTION 2.05.  INTEREST ELECTIONS.  (A)  EACH BORROWING INITIALLY SHALL BE OF
THE TYPE SPECIFIED IN THE APPLICABLE BORROWING REQUEST AND, IN THE CASE OF A
EURODOLLAR BORROWING, SHALL HAVE AN INITIAL INTEREST PERIOD AS SPECIFIED IN SUCH
BORROWING REQUEST.  THEREAFTER, THE BORROWER MAY ELECT TO CONVERT SUCH BORROWING
TO A DIFFERENT TYPE OR TO CONTINUE SUCH BORROWING AND, IN THE CASE OF A
EURODOLLAR BORROWING, MAY ELECT INTEREST PERIODS THEREFOR, ALL AS PROVIDED IN
THIS SECTION.  THE BORROWER MAY ELECT DIFFERENT OPTIONS WITH RESPECT TO
DIFFERENT PORTIONS OF THE AFFECTED BORROWING, IN WHICH CASE EACH SUCH PORTION
SHALL BE ALLOCATED RATABLY AMONG THE LENDERS, AND THE LOANS COMPRISING EACH SUCH
PORTION SHALL BE CONSIDERED A SEPARATE BORROWING.

 


(B)  TO MAKE AN ELECTION PURSUANT TO THIS SECTION, THE BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF SUCH ELECTION BY TELEPHONE BY THE TIME THAT A BORROWING
REQUEST WOULD BE REQUIRED UNDER SECTION 2.03 IF THE BORROWER WERE REQUESTING A
BORROWING OF THE TYPE RESULTING FROM SUCH ELECTION TO BE MADE ON THE EFFECTIVE
DATE OF SUCH ELECTION.  EACH SUCH TELEPHONIC INTEREST ELECTION REQUEST SHALL BE
IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR TELECOPY TO THE
ADMINISTRATIVE AGENT OF A WRITTEN INTEREST ELECTION REQUEST IN A FORM APPROVED
BY THE ADMINISTRATIVE AGENT AND SIGNED BY THE BORROWER.


 


(C)  EACH TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST SHALL SPECIFY THE
FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:


 

(I)                                     THE BORROWING TO WHICH SUCH INTEREST
ELECTION REQUEST APPLIES AND, IF DIFFERENT OPTIONS ARE BEING ELECTED WITH
RESPECT TO DIFFERENT PORTIONS THEREOF, THE PORTIONS THEREOF TO BE

 

7

--------------------------------------------------------------------------------


 

ALLOCATED TO EACH RESULTING BORROWING (IN WHICH CASE THE INFORMATION TO BE
SPECIFIED PURSUANT TO CLAUSES (III) AND (IV) BELOW SHALL BE SPECIFIED FOR EACH
RESULTING BORROWING);

 

(II)                                  THE EFFECTIVE DATE OF THE ELECTION MADE
PURSUANT TO SUCH INTEREST ELECTION REQUEST, WHICH SHALL BE A BUSINESS DAY;

 

(III)                               WHETHER THE RESULTING BORROWING IS TO BE A
PRIME BORROWING OR A EURODOLLAR BORROWING; AND

 

(IV)                              IF THE RESULTING BORROWING IS A EURODOLLAR
BORROWING, THE INTEREST PERIOD TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO
SUCH ELECTION, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE
TERM “INTEREST PERIOD”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one [week’s] duration.

 


(D)  PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST, THE
ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE DETAILS THEREOF AND OF SUCH
LENDER’S PORTION OF EACH RESULTING BORROWING.


 


(E)  IF THE BORROWER FAILS TO DELIVER A TIMELY INTEREST ELECTION REQUEST WITH
RESPECT TO A EURODOLLAR BORROWING PRIOR TO THE END OF THE INTEREST PERIOD
APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS REPAID AS PROVIDED HEREIN, AT
THE END OF SUCH INTEREST PERIOD SUCH BORROWING SHALL BE CONTINUED WITH AN
INTEREST PERIOD OF ONE [WEEK’S] DURATION.


 


SECTION 2.06.  INTENTIONALLY OMITTED.

 


SECTION 2.07.  REPAYMENT OF LOANS; EVIDENCE OF DEBT.  (A)  THE BORROWER HEREBY
UNCONDITIONALLY PROMISES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
EACH LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF EACH LOAN ON THE MATURITY DATE.

 


(B)  EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT
OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO SUCH LENDER RESULTING
FROM EACH LOAN MADE BY SUCH LENDER, INCLUDING THE AMOUNTS OF PRINCIPAL AND
INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME HEREUNDER.


 


(C)  THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT SHALL RECORD
(I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE TYPE THEREOF AND THE INTEREST
PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND
PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER HEREUNDER
AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER
FOR THE ACCOUNT OF THE LENDERS AND EACH LENDER’S SHARE THEREOF.


 


(D)  THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO PARAGRAPH (B)
OR (C) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND
AMOUNTS OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT THE FAILURE OF ANY
LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR ANY ERROR
THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE BORROWER TO REPAY
THE LOANS TO IT IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(E)  ANY LENDER MAY REASONABLY REQUEST THAT LOANS MADE BY IT TO THE BORROWER BE
EVIDENCED BY A PROMISSORY NOTE.  IN SUCH EVENT, THE BORROWER SHALL PREPARE,
EXECUTE AND DELIVER TO SUCH LENDER A PROMISSORY NOTE PAYABLE TO THE ORDER OF
SUCH LENDER (OR, IF REQUESTED BY SUCH LENDER, TO SUCH LENDER AND ITS REGISTERED
ASSIGNS) AND IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT AND THE BORROWER.

 

8

--------------------------------------------------------------------------------


 


THEREAFTER, THE LOANS EVIDENCED BY SUCH PROMISSORY NOTE AND INTEREST THEREON
SHALL AT ALL TIMES (INCLUDING AFTER ASSIGNMENT PURSUANT TO SECTION 7.04) BE
REPRESENTED BY ONE OR MORE PROMISSORY NOTES IN SUCH FORM PAYABLE TO THE ORDER OF
THE PAYEE NAMED THEREIN (OR, IF SUCH PROMISSORY NOTE IS A REGISTERED NOTE, TO
SUCH PAYEE AND ITS REGISTERED ASSIGNS).


 


SECTION 2.08.  PREPAYMENT OF LOANS.  (A)  SUBJECT TO PRIOR NOTICE IN ACCORDANCE
WITH PARAGRAPH (B) OF THIS SECTION, THE BORROWER MAY AT ITS OPTION, AT ANY TIME,
WITHOUT PREMIUM OR PENALTY OF ANY KIND (OTHER THAN ANY PAYMENTS REQUIRED UNDER
SECTION 2.16), PREPAY, IN WHOLE OR IN PART, ANY BORROWINGS.

 


(B)  THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT BY TELEPHONE (CONFIRMED
BY TELECOPY) OF ANY PREPAYMENT HEREUNDER (I) IN THE CASE OF PREPAYMENT OF A
EURODOLLAR BORROWING, NOT LATER THAN 11:00 A.M., LOCAL TIME, ON THE DATE THREE
BUSINESS DAYS PRIOR TO THE DATE OF PREPAYMENT OR (II) IN THE CASE OF PREPAYMENT
OF A PRIME BORROWING, NOT LATER THAN 10:00 A.M., LOCAL TIME, ON THE DATE OF
PREPAYMENT.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY THE
PREPAYMENT DATE AND THE PRINCIPAL AMOUNT OF EACH BORROWING OR PORTION THEREOF TO
BE PREPAID.  PROMPTLY FOLLOWING RECEIPT OF ANY SUCH NOTICE RELATING TO A
BORROWING, THE ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS
THEREOF.  EACH PARTIAL PREPAYMENT OF ANY BORROWING SHALL BE IN AN AMOUNT THAT
WOULD BE PERMITTED IN THE CASE OF AN ADVANCE OF A BORROWING OF THE SAME TYPE AS
PROVIDED IN SECTION 2.02.  EACH PREPAYMENT OF A BORROWING SHALL BE APPLIED
RATABLY TO THE LOANS INCLUDED IN THE PREPAID BORROWING.  PREPAYMENTS SHALL BE
ACCOMPANIED BY ACCRUED INTEREST TO THE EXTENT REQUIRED BY SECTION 2.10.


 


(C)  THE BORROWER SHALL, PROMPTLY AFTER RECEIPT OF NET CASH PROCEEDS BY THE
BORROWER FROM THE ISSUANCE OR INCURRENCE OF ANY INDEBTEDNESS BY THE BORROWER OR
ANY SUBSIDIARY (OTHER THAN INDEBTEDNESS (I) OWED TO A WHOLLY OWNED SUBSIDIARY OR
TO THE BORROWER, (II) INDEBTEDNESS ARISING UNDER SENIOR CREDIT FACILITIES OF THE
BORROWER IN THE AGGREGATE AMOUNT OF $2,000,000,000 AND (III) INDEBTEDNESS ISSUED
OR INCURRED IN THE ORDINARY COURSE OF BUSINESS, MATURING WITHIN ONE YEAR FROM
THE DATE INCURRED, EVIDENCED BY COMMERCIAL PAPER AND AGGREGATING AT ANY TIME NOT
MORE THAN $50,000,000 AT ANY TIME OUTSTANDING) PREPAY AN AGGREGATE PRINCIPAL
AMOUNT OF THE LOANS COMPRISING PART OF THE SAME BORROWING IN AN AMOUNT EQUAL TO
THE AMOUNT OF SUCH NET CASH PROCEEDS.


 


SECTION 2.09.  INTENTIONALLY OMITTED


 


SECTION 2.10.  INTEREST.  (A)  THE LOANS COMPRISING EACH PRIME BORROWING SHALL
BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE PRIME RATE.

 


(B)  THE LOANS COMPRISING EACH EURODOLLAR BORROWING SHALL BEAR INTEREST AT A
RATE PER ANNUM EQUAL TO THE EURODOLLAR RATE FOR THE INTEREST PERIOD IN EFFECT
FOR SUCH BORROWING PLUS THE APPLICABLE MARGIN.


 


(C)  ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS ON EACH INTEREST
PAYMENT DATE FOR SUCH LOAN; PROVIDED THAT (I) IN THE EVENT OF ANY REPAYMENT OR
PREPAYMENT OF ANY LOAN, ACCRUED INTEREST ON THE PRINCIPAL AMOUNT REPAID OR
PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH REPAYMENT OR PREPAYMENT, (II) IN
THE EVENT OF ANY CONVERSION OF ANY EURODOLLAR LOAN PRIOR TO THE END OF THE
CURRENT INTEREST PERIOD THEREFOR, ACCRUED INTEREST ON SUCH LOAN SHALL BE PAYABLE
ON THE EFFECTIVE DATE OF SUCH CONVERSION AND (III) ALL ACCRUED INTEREST ON A
LOAN SHALL BE PAYABLE UPON THE MATURITY DATE AND, IF LATER, ON THE DATE SUCH
LOAN IS PAID IN FULL.


 


(D)  ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360
DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO THE PRIME RATE SHALL BE
COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR), AND IN
EACH CASE SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE
FIRST DAY BUT EXCLUDING THE LAST DAY).  THE APPLICABLE PRIME RATE OR EURODOLLAR
RATE, SHALL

 

9

--------------------------------------------------------------------------------


 


BE DETERMINED BY THE ADMINISTRATIVE AGENT, AND SUCH DETERMINATION SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.


 


SECTION 2.11.  ALTERNATE RATE OF INTEREST.  IF PRIOR TO THE COMMENCEMENT OF ANY
INTEREST PERIOD FOR A EURODOLLAR BORROWING:

 


(A)  THE ADMINISTRATIVE AGENT DETERMINES (WHICH DETERMINATION SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR) THAT ADEQUATE AND REASONABLE MEANS DO NOT
EXIST FOR ASCERTAINING THE EURODOLLAR RATE FOR SUCH INTEREST PERIOD; OR


 


(B)  THE ADMINISTRATIVE AGENT IS ADVISED BY THE REQUIRED LENDERS THAT THE
EURODOLLAR RATE FOR SUCH INTEREST PERIOD WILL NOT ADEQUATELY AND FAIRLY REFLECT
THE COST TO SUCH LENDERS OF MAKING OR MAINTAINING THEIR LOANS INCLUDED IN SUCH
BORROWING FOR SUCH INTEREST PERIOD;


 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lender or Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as a Prime Borrowing; provided that if the circumstances
giving rise to such notice affect fewer than all Types of Borrowings, then the
other Type of Borrowings shall be permitted.

 


SECTION 2.12.  INCREASED COSTS.  IN THE EVENT THAT BY REASON OF ANY CHANGE AFTER
THE DATE OF THIS AGREEMENT IN APPLICABLE LAW OR REGULATION OR IN THE
INTERPRETATION THEREOF BY ANY GOVERNMENTAL AUTHORITY CHARGED WITH THE
ADMINISTRATION, APPLICATION OR INTERPRETATION THEREOF, OR BY REASON OF THE
ADOPTION OR ENACTMENT AFTER THE DATE OF THIS AGREEMENT OF ANY REQUIREMENT OR
DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY GOVERNMENTAL
AUTHORITY:

 


(A)  ANY LENDER SHALL, WITH RESPECT TO THIS AGREEMENT, BE SUBJECT TO ANY TAX,
LEVY, IMPOST, CHARGE, FEE, DUTY, DEDUCTION OR WITHHOLDING OF ANY KIND WHATSOEVER
(OTHER THAN EXCLUDED TAXES); OR


 


(B)  ANY CHANGE SHALL OCCUR IN THE TAXATION OF ANY LENDER WITH RESPECT TO THE
PRINCIPAL OR INTEREST PAYABLE UNDER THIS AGREEMENT (OTHER THAN THE IMPOSITION OF
ANY EXCLUDED TAXES OR ANY CHANGE WHICH AFFECTS SOLELY THE TAXATION OF THE TOTAL
INCOME OF SUCH LENDER); OR


 


(C)  ANY RESERVE OR SIMILAR REQUIREMENTS SHOULD BE IMPOSED ON EITHER THE
COMMITMENTS TO LEND OR THE FOREIGN CLAIMS OF DEPOSITS OF ANY LENDER;


 

and if any of the above-mentioned measures shall result in a material increase
in the cost to such Lender of making or maintaining its Loans or a material
reduction in the amount of principal or interest received or receivable by such
Lender in respect thereof, then upon prompt written notification (which shall
include the date of effectiveness of such change, adoption or enactment) and
demand being made by such Lender for such additional cost or reduction, the
Borrower shall pay to such Lender, within 30 days of such demand being made by
such Lender, such additional cost or reduction; provided, however, that the
Borrower shall not be responsible for any such cost or reduction that may accrue
to such Lender with respect to the period between the occurrence of the event
which gave rise to such cost or reduction and the date on which notification is
given by such Lender to the Borrower; and provided, further, that the Borrower
shall not be obligated to pay such Lender any such additional cost or reduction
unless such Lender certifies to the Borrower that at such time such Lender shall
be generally assessing such amounts on a non-discriminatory basis against
borrowers under agreements having provisions similar to this

 

10

--------------------------------------------------------------------------------


 

Section; and provided, further, that any such additional cost or reduction
allocated to any Loan shall not exceed the Borrower’s pro rata share of all
costs attributable to all loans or advances or commitments to all borrowers by
such Lender that collectively result in the consequences for which such Lender
is to be compensated by the Borrower. Within 30 days of receipt of such
notification, the Borrower will pay such additional costs as may be applicable
to the period subsequent to notification or prepay in full all Loans to it
outstanding under this Agreement so affected by such additional costs, together
with interest and fees accrued thereon to the date of prepayment in full.  Such
Lender shall use reasonable efforts (consistent with its internal policy applied
on a non-discriminatory basis and legal and regulatory restrictions) to
designate a different applicable lending office for the Loans made by it or to
take other appropriate actions if such designation or actions, as the case may
be, will avoid the need for, or reduce the amount of, any increased costs to the
Borrower incurred under this Section, and will not, in the opinion of such
Lender, be otherwise disadvantageous to such Lender.

 


SECTION 2.13.  TAXES.  (A)  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY
OBLIGATION OF THE BORROWER HEREUNDER SHALL BE MADE FREE AND CLEAR OF AND WITHOUT
DEDUCTION FOR ANY INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED THAT IF THE
BORROWER SHALL BE REQUIRED TO DEDUCT ANY INDEMNIFIED TAXES OR OTHER TAXES FROM
SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT
AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO
ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE AGENT OR LENDER
(AS THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED
HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE BORROWER SHALL MAKE SUCH DEDUCTIONS
AND (III) THE BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.

 


(B)  IN ADDITION, THE BORROWER SHALL PAY ANY OTHER TAXES TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)  THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH LENDER,
WITHIN 10 DAYS AFTER WRITTEN DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY
INDEMNIFIED TAXES OR OTHER TAXES (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES
IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION)
PAID BY THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE, AND ANY
PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT
THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR
LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY; PROVIDED,
HOWEVER, THAT NO SUCH ADDITIONAL AMOUNT SHALL BE REQUIRED TO BE PAID TO THE
ADMINISTRATIVE AGENT OR ANY LENDER UNDER THIS CLAUSE (C) EXCEPT TO THE EXTENT
THAT ANY CHANGE AFTER THE DATE ON WHICH SUCH LENDER BECAME A LENDER IN ANY
REQUIREMENT FOR A DEDUCTION, WITHHOLDING OR PAYMENT SHALL RESULT IN AN INCREASE
IN THE RATE OF SUCH DEDUCTION, WITHHOLDING OR PAYMENT FROM THAT IN EFFECT ON THE
DATE ON WHICH SUCH LENDER BECAME A LENDER.  A CERTIFICATE AS TO THE AMOUNT OF
SUCH PAYMENT OR LIABILITY DELIVERED TO THE BORROWER BY A LENDER, OR BY THE
ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER, SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.


 


(D)  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR OTHER
TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY, THE BORROWER SHALL DELIVER TO
THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED BY
SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF THE RETURN
REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT.


 


(E)  THE ADMINISTRATIVE AGENT OR ANY LENDER THAT IS ENTITLED TO AN EXEMPTION
FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH
THE BORROWER IS LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY,
WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE BORROWER
(WITH A COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY
APPLICABLE LAW OR REASONABLY REQUESTED BY THE BORROWER, SUCH PROPERLY COMPLETED
AND EXECUTED DOCUMENTATION

 

11

--------------------------------------------------------------------------------


 


PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT
WITHHOLDING OR AT A REDUCED RATE.


 


(F)                                    EACH LENDER AND THE ADMINISTRATIVE AGENT
SHALL USE REASONABLE EFFORTS (CONSISTENT) WITH ITS INTERNAL POLICY APPLIED ON A
NON-DISCRIMINATORY BASIS AND LEGAL AND REGULATORY RESTRICTIONS) TO DESIGNATE A
DIFFERENT APPLICABLE LENDING OFFICE FOR THE LOANS MADE BY IT OR TO TAKE OTHER
APPROPRIATE ACTIONS IF SUCH DESIGNATION OR ACTIONS, AS THE CASE MAY BE, WILL
AVOID THE NEED FOR, OR REDUCE THE AMOUNT OF, ANY PAYMENTS THE BORROWER IS
REQUIRED TO MAKE UNDER THIS SECTION 2.13, AND WILL NOT, IN THE OPINION OF SUCH
LENDER OR THE ADMINISTRATIVE AGENT, BE OTHERWISE DISADVANTAGEOUS TO SUCH LENDER
OR THE ADMINISTRATIVE AGENT.


 


SECTION 2.14.  PAYMENTS GENERALLY.  (A)  UNLESS OTHERWISE SPECIFIED HEREIN, THE
BORROWER SHALL MAKE EACH PAYMENT REQUIRED TO BE MADE BY IT HEREUNDER (INCLUDING
UNDER SECTION 2.12, 2.13, 2.16, OR OTHERWISE) PRIOR TO 12:00 NOON, LOCAL TIME,
ON THE DATE WHEN DUE AND IN IMMEDIATELY AVAILABLE FUNDS, WITHOUT SET-OFF OR
COUNTERCLAIM.  ANY AMOUNTS RECEIVED AFTER SUCH TIME ON ANY DATE MAY, IN THE
DISCRETION OF THE ADMINISTRATIVE AGENT, BE DEEMED TO HAVE BEEN RECEIVED ON THE
NEXT SUCCEEDING BUSINESS DAY FOR PURPOSES OF CALCULATING INTEREST THEREON.  ALL
SUCH PAYMENTS SHALL BE MADE TO THE ADMINISTRATIVE AGENT AT ITS OFFICES AT 388
GREENWICH STREET, NEW YORK, NEW YORK OR AT SUCH OTHER OFFICE IN THE UNITED
STATES OF AMERICA AS DIRECTED BY THE ADMINISTRATIVE AGENT, EXCEPT THAT PAYMENTS
PURSUANT TO SECTIONS 2.12, 2.13, 2.16 AND 7.03 SHALL BE MADE DIRECTLY TO THE
PERSONS ENTITLED THERETO.  THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE ANY SUCH
PAYMENTS RECEIVED BY IT FOR THE ACCOUNT OF ANY OTHER PERSON TO THE APPROPRIATE
RECIPIENT PROMPTLY FOLLOWING RECEIPT THEREOF.  IF ANY PAYMENT HEREUNDER SHALL BE
DUE ON A DAY THAT IS NOT A BUSINESS DAY, THE DATE FOR PAYMENT SHALL BE EXTENDED
TO THE NEXT SUCCEEDING BUSINESS DAY, AND, IN THE CASE OF ANY PAYMENT ACCRUING
INTEREST, INTEREST THEREON SHALL BE PAYABLE FOR THE PERIOD OF SUCH EXTENSION. 
ALL PAYMENTS HEREUNDER SHALL BE MADE IN DOLLARS.

 


(B)  IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO THE
ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL, INTEREST AND FEES
THEN DUE HEREUNDER, SUCH FUNDS SHALL BE APPLIED (I) FIRST, TOWARDS PAYMENT OF
INTEREST AND FEES THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO
IN ACCORDANCE WITH THE AMOUNTS OF INTEREST AND FEES THEN DUE TO SUCH PARTIES,
AND (II) SECOND, TOWARDS PAYMENT OF PRINCIPAL THEN DUE HEREUNDER, RATABLY AMONG
THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL THEN
DUE TO SUCH PARTIES.


 


(C)  IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF COUNTERCLAIM OR OTHERWISE,
OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR INTEREST ON ANY OF ITS LOANS
RESULTING IN SUCH LENDER RECEIVING PAYMENT OF A GREATER PROPORTION OF THE
AGGREGATE AMOUNT OF ITS LOANS AND ACCRUED INTEREST THEREON THAN THE PROPORTION
RECEIVED BY ANY OTHER LENDER, THEN THE LENDER RECEIVING SUCH GREATER PROPORTION
SHALL PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE LOANS OF OTHER
LENDERS TO THE EXTENT NECESSARY SO THAT THE BENEFIT OF ALL SUCH PAYMENTS MADE
SHALL BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT
OF PRINCIPAL OF AND ACCRUED INTEREST ON THEIR RESPECTIVE LOANS; PROVIDED THAT
(I) IF ANY SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR ANY PORTION OF THE
PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS SHALL BE RESCINDED
AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT
INTEREST, AND (II) THE PROVISIONS OF THIS PARAGRAPH SHALL NOT BE CONSTRUED TO
APPLY TO ANY PAYMENT MADE BY THE BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE
EXPRESS TERMS OF THIS AGREEMENT OR ANY PAYMENT OBTAINED BY A LENDER AS
CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS
LOANS TO ANY ASSIGNEE OR PARTICIPANT, OTHER THAN TO THE BORROWER OR ANY
SUBSIDIARY OR AFFILIATE THEREOF (AS TO WHICH THE PROVISIONS OF THIS PARAGRAPH
SHALL APPLY).  THE BORROWER CONSENTS TO THE FOREGOING AND AGREES, TO THE EXTENT
IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, THAT ANY LENDER ACQUIRING A
PARTICIPATION PURSUANT TO THE FOREGOING ARRANGEMENTS MAY EXERCISE AGAINST THE
BORROWER RIGHTS OF COUNTERCLAIM WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS
IF SUCH LENDER WERE A DIRECT CREDITOR OF THE BORROWER IN THE AMOUNT OF SUCH
PARTICIPATION.

 

12

--------------------------------------------------------------------------------


 


(D)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE
BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT FROM THE BORROWER IS DUE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS HEREUNDER THAT THE BORROWER
WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE
BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN
RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS THE AMOUNT DUE.  IN
SUCH EVENT, IF THE BORROWER HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE
LENDERS SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON
DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER WITH INTEREST THEREON, FOR EACH
DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT
EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE FEDERAL FUNDS
EFFECTIVE RATE.


 


(E)  IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE BY IT
PURSUANT TO SECTION 2.04(B) OR 2.14(D), THEN THE ADMINISTRATIVE AGENT MAY, IN
ITS DISCRETION (NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF), APPLY ANY
AMOUNTS THEREAFTER RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH
LENDER TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER SUCH SECTIONS UNTIL ALL SUCH
UNSATISFIED OBLIGATIONS ARE FULLY PAID.


 


SECTION 2.15.  MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.  IF ANY LENDER
REQUESTS COMPENSATION, OR IS ENTITLED TO PAYMENTS, UNDER SECTION 2.12 OR 2.13 OR
IS AFFECTED IN THE MANNER DESCRIBED IN SECTION 2.17, OR IF ANY LENDER DEFAULTS
IN ITS OBLIGATION TO FUND LOANS HEREUNDER, THEN THE BORROWER MAY, AT ITS SOLE
EXPENSE AND EFFORT (IN THE CASE OF A CLAIM FOR COMPENSATION UNDER, OR PAYMENTS
PURSUANT TO, SECTION 2.12 OR 2.13 OR IN THE CASE OF ILLEGALITY UNDER
SECTION 2.17) OR AT THE EXPENSE AND EFFORT OF ANY SUCH DEFAULTING LENDER, UPON
NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO
ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE
RESTRICTIONS CONTAINED IN SECTION 7.04), ALL ITS INTERESTS, RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT TO AN ASSIGNEE THAT SHALL ASSUME SUCH
OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH
ASSIGNMENT); PROVIDED THAT (I) THE BORROWER SHALL HAVE RECEIVED THE PRIOR
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, WHICH CONSENT SHALL NOT
UNREASONABLY BE WITHHELD OR DELAYED, (II) SUCH LENDER SHALL HAVE RECEIVED
PAYMENT OF AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS, ACCRUED
INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER,
FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED
INTEREST AND FEES) OR THE BORROWER (IN THE CASE OF ALL OTHER AMOUNTS) AND
(III) IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR COMPENSATION
UNDER, OR PAYMENTS PURSUANT TO, SECTION 2.12 OR 2.13 OR FROM ILLEGALITY UNDER
SECTION 2.17, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR
PAYMENTS OR ELIMINATE THE ILLEGALITY, AS THE CASE MAY BE.  A LENDER SHALL NOT BE
REQUIRED TO MAKE ANY SUCH ASSIGNMENT AND DELEGATION IF, PRIOR THERETO, AS A
RESULT OF A WAIVER BY SUCH LENDER OR OTHERWISE, THE CIRCUMSTANCES ENTITLING THE
BORROWER TO REQUIRE SUCH ASSIGNMENT AND DELEGATION CEASE TO APPLY.

 


SECTION 2.16.  BREAK FUNDING PAYMENTS.  IN THE EVENT OF (A) THE PAYMENT OF ANY
PRINCIPAL OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF THE INTEREST
PERIOD APPLICABLE THERETO (INCLUDING AS A RESULT OF AN EVENT OF DEFAULT), (B)
THE CONVERSION OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF THE INTEREST
PERIOD APPLICABLE THERETO, (C) THE FAILURE TO BORROW, CONVERT, CONTINUE OR
PREPAY ANY LOAN ON THE DATE SPECIFIED IN ANY NOTICE DELIVERED PURSUANT HERETO
(REGARDLESS OF WHETHER SUCH NOTICE IS PERMITTED TO BE REVOCABLE UNDER
SECTION 2.08(B) AND IS REVOKED IN ACCORDANCE HEREWITH), OR (D) THE ASSIGNMENT OF
ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD APPLICABLE
THERETO AS A RESULT OF A REQUEST BY THE BORROWER PURSUANT TO SECTION 2.15, THEN,
IN ANY SUCH EVENT, THE BORROWER SHALL COMPENSATE EACH LENDER FOR THE LOSS, COST
AND EXPENSE ATTRIBUTABLE TO SUCH EVENT.  IN THE CASE OF A EURODOLLAR LOAN, THE
LOSS TO ANY LENDER ATTRIBUTABLE TO ANY SUCH EVENT SHALL BE DEEMED TO INCLUDE AN
AMOUNT REASONABLY DETERMINED BY SUCH LENDER TO BE EQUAL TO THE EXCESS, IF ANY,
OF (I) THE AMOUNT OF INTEREST THAT SUCH LENDER WOULD PAY FOR A DEPOSIT EQUAL TO
THE PRINCIPAL AMOUNT OF SUCH LOAN FOR THE PERIOD FROM THE DATE OF SUCH PAYMENT,
CONVERSION, FAILURE OR ASSIGNMENT TO THE LAST DAY OF THE THEN CURRENT INTEREST
PERIOD FOR SUCH LOAN (OR, IN THE CASE OF A FAILURE TO BORROW, CONVERT OR
CONTINUE, THE DURATION OF

 

13

--------------------------------------------------------------------------------


 


THE INTEREST PERIOD THAT WOULD HAVE RESULTED FROM SUCH BORROWING, CONVERSION OR
CONTINUATION) IF THE INTEREST RATE PAYABLE ON SUCH DEPOSIT WERE EQUAL TO THE
EURODOLLAR RATE FOR SUCH INTEREST PERIOD, OVER (II) THE AMOUNT OF INTEREST (AS
REASONABLY DETERMINED BY SUCH LENDER) THAT SUCH LENDER WOULD EARN ON SUCH
PRINCIPAL AMOUNT FOR SUCH PERIOD IF SUCH LENDER WERE TO INVEST SUCH PRINCIPAL
AMOUNT FOR SUCH PERIOD AT THE INTEREST RATE THAT WOULD BE BID BY SUCH LENDER (OR
AN AFFILIATE OF SUCH LENDER) FOR DEPOSITS IN DOLLARS FROM OTHER BANKS IN THE
EURODOLLAR MARKET AT THE COMMENCEMENT OF SUCH PERIOD.  A CERTIFICATE OF ANY
LENDER SETTING FORTH ANY AMOUNT OR AMOUNTS THAT SUCH LENDER IS ENTITLED TO
RECEIVE PURSUANT TO THIS SECTION SHALL BE DELIVERED TO THE BORROWER AND SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.  THE BORROWER SHALL PAY SUCH LENDER THE AMOUNT
SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 15 DAYS AFTER RECEIPT THEREOF.

 


SECTION 2.17.  ILLEGALITY.  NOTWITHSTANDING ANY OTHER PROVISION HEREIN, IF THE
ADOPTION OF OR ANY CHANGE IN APPLICABLE LAW OR REGULATION OR IN THE
INTERPRETATION OR APPLICATION THEREOF SHALL MAKE IT UNLAWFUL FOR ANY LENDER TO
MAKE OR MAINTAIN EURODOLLAR LOANS AS CONTEMPLATED BY THIS AGREEMENT, (A) THE
COMMITMENT OF SUCH LENDER HEREUNDER TO MAKE EURODOLLAR LOANS, CONTINUE
EURODOLLAR LOANS AS SUCH AND CONVERT PRIME LOANS INTO EURODOLLAR LOANS SHALL
FORTHWITH BE CANCELED AND (B) SUCH LENDER’S LOANS THEN OUTSTANDING AS EURODOLLAR
LOANS, IF ANY, SHALL BE CONVERTED AUTOMATICALLY TO PRIME LOANS ON THE RESPECTIVE
LAST DAYS OF THE THEN CURRENT INTEREST PERIODS WITH RESPECT TO SUCH LOANS OR
WITHIN SUCH EARLIER PERIOD AS REQUIRED BY LAW.  IF ANY SUCH CONVERSION OR
REPAYMENT OF A EURODOLLAR LOAN OCCURS ON A DAY WHICH IS NOT THE LAST DAY OF THE
THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO, THE BORROWER SHALL PAY TO
SUCH LENDER SUCH AMOUNTS, IF ANY, AS MAY BE REQUIRED PURSUANT TO SECTION 2.16. 
IF CIRCUMSTANCES SUBSEQUENTLY CHANGE SO THAT ANY AFFECTED LENDER SHALL DETERMINE
THAT IT IS NO LONGER SO AFFECTED, SUCH LENDER WILL PROMPTLY NOTIFY THE BORROWER
AND THE ADMINISTRATIVE AGENT, AND UPON RECEIPT OF SUCH NOTICE, THE OBLIGATIONS
OF SUCH LENDER TO MAKE OR CONTINUE EURODOLLAR LOANS OR TO CONVERT PRIME LOANS
INTO EURODOLLAR LOANS SHALL BE REINSTATED.

 


ARTICLE III

REPRESENTATIONS OF BORROWER


 

The Borrower represents as follows:

 


(A)  THE BORROWER HAS BEEN DULY ORGANIZED AND IS VALIDLY EXISTING AND, IF
APPLICABLE, IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
ORGANIZATION, AND THE BORROWER HAS ALL REQUISITE POWER AND AUTHORITY TO CONDUCT
ITS BUSINESS, TO OWN ITS PROPERTIES AND TO EXECUTE, DELIVER AND PERFORM ITS
OBLIGATIONS UNDER THIS AGREEMENT.


 


(B)  THE EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWER OF THIS AGREEMENT
HAVE BEEN, OR PRIOR TO THE EFFECTIVE DATE WILL BE, DULY AUTHORIZED BY ALL
NECESSARY CORPORATE ACTION AND DO NOT AND WILL NOT, AS OF THE EFFECTIVE DATE,
VIOLATE ANY PROVISION OF ANY LAW OR REGULATION, OR CONTRACTUAL OR CORPORATE
RESTRICTIONS BINDING ON THE BORROWER AND MATERIAL TO THE BORROWER AND ITS
SUBSIDIARIES, TAKEN AS A WHOLE.


 


(C)  AS OF THE EFFECTIVE DATE, THIS AGREEMENT CONSTITUTES A LEGAL, VALID AND
BINDING OBLIGATION OF THE BORROWER, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS,
SUBJECT HOWEVER TO (I) THE EXERCISE OF JUDICIAL DISCRETION IN ACCORDANCE WITH
GENERAL PRINCIPLES OF EQUITY AND (II) BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM AND OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS HERETOFORE OR
HEREAFTER ENACTED.


 


(D)  THE PROCEEDS OF THE LOANS MADE TO THE BORROWER SHALL NOT BE USED FOR A
PURPOSE WHICH VIOLATES REGULATION U.

 

14

--------------------------------------------------------------------------------


 


(E)  AS OF THE DATE HEREOF, NO LITIGATION, INVESTIGATION OR PROCEEDING OF OR
BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY IS PENDING OR, TO THE KNOWLEDGE
OF THE BORROWER, THREATENED BY OR AGAINST THE BORROWER OR ANY SUBSIDIARY OR
AGAINST ANY OF THEIR RESPECTIVE PROPERTIES OR REVENUES (I) WITH RESPECT TO THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR (II) THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT (OTHER THAN THOSE
LITIGATIONS, INVESTIGATIONS OR PROCEEDINGS SET FORTH IN THE REGISTRATION
STATEMENT).


 


(F)  (I) THE COMBINED STATEMENT OF FINANCIAL POSITION OF THE BORROWER AND ITS
COMBINED STATEMENTS OF EARNINGS, STOCKHOLDER’S INTEREST AND CASH FLOWS AS OF AND
FOR THE FISCAL YEAR ENDED DECEMBER 31, 2003 REPORTED ON BY KPMG LLP, INDEPENDENT
PUBLIC ACCOUNTANTS, AND SET FORTH BEGINNING ON PAGE F-3 OF THE REGISTRATION
STATEMENT, PRESENT FAIRLY (ASSUMING COMPLETION OF THE TRANSACTIONS DESCRIBED IN
NOTE 1 TO SUCH FINANCIAL STATEMENTS), IN ALL MATERIAL RESPECTS, THE FINANCIAL
POSITION AND RESULTS OF OPERATIONS AND CASH FLOWS OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES AS OF SUCH DATE AND FOR SUCH PERIOD IN ACCORDANCE WITH
GAAP AND (II) SINCE DECEMBER 31, 2003 TO THE DATE HEREOF, OTHER THAN THOSE
DEVELOPMENTS AND EVENTS DESCRIBED IN THE REGISTRATION STATEMENT, THERE HAS BEEN
NO DEVELOPMENT OR EVENT THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT WITH RESPECT TO THE BORROWER AND ITS SUBSIDIARIES TAKEN
AS A WHOLE.


 


(G)  THE BORROWER AND EACH OF ITS MATERIAL SUBSIDIARIES IS IN COMPLIANCE WITH
ALL APPLICABLE LAWS, RULES, REGULATIONS AND ORDERS OF, AND ALL APPLICABLE
RESTRICTIONS IMPOSED BY, ANY GOVERNMENTAL AUTHORITY APPLICABLE TO IT OR ITS
PROPERTY, INCLUDING, WITHOUT LIMITATION, STATUTORY INSURANCE REQUIREMENTS,
EXCEPT WHERE THE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT WITH RESPECT TO THE BORROWER AND ITS SUBSIDIARIES TAKEN
AS A WHOLE.


 


ARTICLE IV

CONDITIONS


 

The obligations of the Lenders to make Loans hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 7.02):

 


(A)  THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED FROM EACH
PARTY HERETO EITHER (I) A COUNTERPART OF THIS AGREEMENT SIGNED ON BEHALF OF SUCH
PARTY OR (II) WRITTEN EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH
MAY INCLUDE TELECOPY TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THIS AGREEMENT)
THAT SUCH PARTY HAS SIGNED A COUNTERPART OF THIS AGREEMENT.


 


(B)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FAVORABLE WRITTEN OPINION
(ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS AND DATED THE EFFECTIVE
DATE) OF IN-HOUSE COUNSEL FOR THE BORROWER, SUBSTANTIALLY IN THE FORM OF EXHIBIT
B.  THE BORROWER HEREBY REQUESTS SUCH COUNSEL TO DELIVER SUCH OPINION.


 


(C)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AND
CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ITS COUNSEL MAY REASONABLY REQUEST
RELATING TO THE ORGANIZATION, EXISTENCE AND, IF APPLICABLE, GOOD STANDING OF THE
BORROWER, THE AUTHORIZATION OF THE TRANSACTIONS AND ANY OTHER LEGAL MATTERS
RELATING TO THE BORROWER, THIS AGREEMENT OR THE TRANSACTIONS, ALL IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL.


 


(D)  THE REPRESENTATIONS OF THE BORROWER SET FORTH IN ARTICLE III OF THIS
AGREEMENT SHALL BE TRUE AND CORRECT ON AND AS OF THE DATE OF SUCH BORROWING.

 

15

--------------------------------------------------------------------------------


 


(E)  AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH BORROWING NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


 


(F)  THE BORROWER SHALL HAVE DELIVERED THE FIRM PUBLIC OFFERING SHARES TO THE
UNDERWRITERS OF THE BORROWER’S INITIAL PUBLIC OFFERING WITHIN FOUR (4) BUSINESS
DAYS AFTER THE MASTER AGREEMENT CLOSING DATE.


 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notices shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 7.02) at or prior to 3:00 p.m., New
York City time, on June 11, 2004 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).

 


ARTICLE V

EVENTS OF DEFAULT


 

If any of the following events (“Events of Default”) shall occur:

 


(A)  THE BORROWER SHALL FAIL TO PAY WHEN DUE ANY PRINCIPAL OF ANY LOAN MADE TO
IT;


 


(B)  THE BORROWER SHALL FAIL TO PAY WHEN DUE ANY INTEREST ON ANY LOAN, AND SUCH
FAILURE SHALL NOT BE CURED WITHIN FIVE DAYS AFTER RECEIPT BY THE BORROWER OF
NOTICE OF SUCH FAILURE FROM THE ADMINISTRATIVE AGENT;


 


(C)  IF A DEFAULT SHALL OCCUR IN RESPECT OF ANY OTHER INDEBTEDNESS OF THE
BORROWER IN AN AGGREGATE PRINCIPAL AMOUNT OF $25,000,000 OR MORE AND SUCH
DEFAULT CAUSES ACCELERATION THEREOF;


 


(D)  BANKRUPTCY, REORGANIZATION, INSOLVENCY, RECEIVERSHIP, OR SIMILAR
PROCEEDINGS ARE INSTITUTED BY OR AGAINST THE BORROWER, AND, IF INSTITUTED
AGAINST THE BORROWER, ARE NOT VACATED WITHIN 60 DAYS;


 


(E)  THE BORROWER MAKES A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS;


 


(F)  ANY REPRESENTATION OR WARRANTY MADE IN WRITING OR DEEMED MADE BY THE
BORROWER IN THIS AGREEMENT, OR IN ANY REPORT, CERTIFICATE, FINANCIAL STATEMENT
OR OTHER DOCUMENT DELIVERED PURSUANT TO THIS AGREEMENT, SHALL PROVE TO HAVE BEEN
INCORRECT IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE;


 


(G)  THE BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT, CONDITION OR
AGREEMENT CONTAINED IN THIS AGREEMENT (OTHER THAN THOSE SPECIFIED IN CLAUSE (A)
OR (B) OF THIS ARTICLE), AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD
OF 30 DAYS AFTER NOTICE THEREOF FROM THE ADMINISTRATIVE AGENT OR THE REQUIRED
LENDERS TO THE BORROWER; OR


 


(H)  THERE SHALL HAVE OCCURRED A CHANGE IN CONTROL;


 

then, and in every such event (other than an event described in clause (d) or
(e) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, declare the Loans then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower

 

16

--------------------------------------------------------------------------------


 

accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event described in clause (d)
or (e) of this Article, the principal of the Loans then outstanding, together
with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

 


ARTICLE VI

THE ADMINISTRATIVE AGENT


 

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders, and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity. 
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders or all the
Lenders, as the case may be, or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and
reasonably believed by it to be made by the proper Person, and shall not incur
any liability for relying thereon.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower),

 

17

--------------------------------------------------------------------------------


 

independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facility provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower.  Upon any such resignation, the Required
Lenders shall have the right, with the written consent of the Borrower, to
appoint a successor.  If no successor shall have been so appointed by the
Required Lenders with the written consent of the Borrower and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank. 
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 7.03 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 


ARTICLE VII

MISCELLANEOUS


 


SECTION 7.01.  NOTICES.  EXCEPT IN THE CASE OF NOTICES AND OTHER COMMUNICATIONS
EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE, ALL NOTICES AND OTHER
COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING (INCLUDING, SUBJECT TO
THE LAST SENTENCE AT THE END OF THIS SECTION 7.01, BY ELECTRONIC TRANSMISSION)
AND SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED
OR REGISTERED MAIL OR SENT BY TELECOPY, AS FOLLOWS:

 

(A)                                  IF TO THE BORROWER, TO IT AT 6620 WEST
BROAD STREET, RICHMOND, VIRGINIA  23230, ATTENTION OF TREASURER (TELECOPY
NO. 804-662-7522), WITH A COPY TO ATTENTION OF GENERAL COUNSEL (TELECOPY NO.
804-622-2414);

 

18

--------------------------------------------------------------------------------


 

(B)                                 IF TO THE ADMINISTRATIVE AGENT, TO CITICORP
NORTH AMERICA, INC., TWO PENNS WAY, NEW CASTLE, DELAWARE 19720, ATTENTION BANK
LOAN SYNDICATIONS (TELECOPY NO. 212 994-0961), WITH COPIES TO ATTENTION OF
                      (TELECOPY NO. 212      -      );

 

(C)                                  IF TO ANY OTHER LENDER, TO IT AT ITS
ADDRESS (OR TELECOPY NUMBER) SET FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt. 
Only notices, requests or demands to or upon the Lenders may be effected by
electronic transmission.

 


SECTION 7.02.  WAIVERS; AMENDMENTS.  NEITHER THIS AGREEMENT NOR ANY PROVISION
HEREOF MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR
AGREEMENTS IN WRITING ENTERED INTO BY THE BORROWER AND THE REQUIRED LENDERS OR
BY THE BORROWER AND THE ADMINISTRATIVE AGENT WITH THE CONSENT OF THE REQUIRED
LENDERS; PROVIDED THAT NO SUCH AGREEMENT SHALL (I) INCREASE THE COMMITMENT OF
ANY LENDER WITHOUT THE WRITTEN CONSENT OF SUCH LENDER, (II) REDUCE THE PRINCIPAL
AMOUNT OF ANY LOAN OR REDUCE THE RATE OF INTEREST THEREON, OR REDUCE ANY FEES
PAYABLE HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY,
(III) POSTPONE THE SCHEDULED DATE OF PAYMENT OF THE PRINCIPAL AMOUNT OF ANY
LOAN, OR ANY INTEREST THEREON, OR ANY FEES PAYABLE HEREUNDER, OR REDUCE THE
AMOUNT OF, WAIVE OR EXCUSE ANY SUCH PAYMENT, OR POSTPONE THE SCHEDULED DATE OF
EXPIRATION OF ANY COMMITMENT, WITHOUT THE WRITTEN CONSENT OF EACH LENDER
AFFECTED THEREBY OR (IV) CHANGE ANY OF THE PROVISIONS OF THIS SECTION OR THE
DEFINITION OF “REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE
NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO WAIVE, AMEND OR MODIFY ANY RIGHTS
HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER; PROVIDED, FURTHER THAT NO SUCH AGREEMENT SHALL
AMEND, MODIFY OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF THE ADMINISTRATIVE
AGENT HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT.

 


SECTION 7.03.  EXPENSES; INDEMNITY.  (A)  THE BORROWER SHALL PAY (I) ALL
REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE LEAD ARRANGERS, THE
ADMINISTRATIVE AGENT AND THEIR RESPECTIVE AFFILIATES, INCLUDING THE REASONABLE
FEES, CHARGES AND DISBURSEMENTS OF A SINGLE COUNSEL FOR THE LEAD ARRANGERS AND
THE ADMINISTRATIVE AGENT, IN CONNECTION WITH THE SYNDICATION OF THE CREDIT
FACILITY PROVIDED FOR HEREIN, THE PREPARATION AND ADMINISTRATION OF THIS
AGREEMENT AND ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS HEREOF
AND (II) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE
AGENT OR ANY LENDER, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF
ANY COUNSEL FOR THE ADMINISTRATIVE AGENT OR ANY LENDER, IN CONNECTION WITH THE
ENFORCEMENT OF ITS RIGHTS IN CONNECTION WITH THIS AGREEMENT.

 


(B)                                 THE BORROWER SHALL INDEMNIFY THE LEAD
ARRANGERS, THE ADMINISTRATIVE AGENT AND EACH LENDER, AND EACH RELATED PARTY OF
ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”)
AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST
ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR THE PERFORMANCE BY THE PARTIES HERETO
OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER, (II) ANY LOAN OR THE USE OF THE
PROCEEDS THEREFROM OR (III) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, REGARDLESS OF
WHETHER ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES HAVE RESULTED FROM THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.  IT IS UNDERSTOOD AND AGREED THAT, TO
THE EXTENT NOT PRECLUDED BY A CONFLICT OF INTEREST, EACH INDEMNITEE SHALL
ENDEAVOR TO WORK COOPERATIVELY

 

19

--------------------------------------------------------------------------------


 


WITH THE BORROWER WITH A VIEW TOWARD MINIMIZING THE LEGAL AND OTHER EXPENSES
ASSOCIATED WITH ANY DEFENSE AND ANY POTENTIAL SETTLEMENT OR JUDGMENT.  TO THE
EXTENT REASONABLY PRACTICABLE AND NOT DISADVANTAGEOUS TO ANY INDEMNITEE, IT IS
ANTICIPATED THAT A SINGLE COUNSEL SELECTED BY THE BORROWER MAY BE USED. 
SETTLEMENT OF ANY CLAIM OR LITIGATION INVOLVING ANY MATERIAL INDEMNIFIED AMOUNT
WILL REQUIRE THE APPROVALS OF THE BORROWER (NOT TO BE UNREASONABLY WITHHELD) AND
THE RELEVANT INDEMNITEE (NOT TO BE UNREASONABLY WITHHELD OR DELAYED).


 


SECTION 7.04.  SUCCESSORS AND ASSIGNS.  (A)  THE PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT THE BORROWER MAY
NOT ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT
OR TRANSFER BY THE BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID). 
NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER
UPON ANY PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS PERMITTED HEREBY, THE LEAD ARRANGERS AND, TO THE EXTENT EXPRESSLY
CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE LEAD ARRANGERS, THE
ADMINISTRATIVE AGENT AND THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR
CLAIM UNDER OR BY REASON OF THIS AGREEMENT.

 


(B)  ANY LENDER MAY ASSIGN TO ONE OR MORE OF ITS AFFILIATES AND, ON AND AFTER
THE DATE THAT IS EIGHT WEEKS AFTER THE EFFECTIVE DATE, TO ANY PERSON, AS
ASSIGNEES, ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF THE LOANS AT THE TIME OWING TO IT); PROVIDED THAT
(I) EACH OF THE BORROWER AND THE ADMINISTRATIVE AGENT MUST GIVE ITS PRIOR
WRITTEN CONSENT TO SUCH ASSIGNMENT (WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD) UNLESS SUCH ASSIGNMENT IS TO AN AFFILIATE OF SUCH LENDER, (II) EACH
PARTIAL ASSIGNMENT OF A LENDER’S RIGHTS AND OBLIGATIONS SHALL BE MADE AS AN
ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS, (III) THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO
THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ACCEPTANCE, TOGETHER WITH A
PROCESSING AND RECORDATION FEE OF $3,500 PAYABLE BY THE ASSIGNOR OR THE
ASSIGNEE, (IV) THE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE AND (V) THE ASSIGNEE, IF
APPLICABLE, SHALL, PRIOR TO THE FIRST DATE ON WHICH INTEREST OR FEES ARE PAYABLE
HEREUNDER FOR ITS ACCOUNT, DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THE DOCUMENTATION DESCRIBED IN SECTION 2.13(E); PROVIDED, FURTHER THAT ANY
CONSENT OF THE BORROWER OTHERWISE REQUIRED UNDER THIS PARAGRAPH SHALL NOT BE
REQUIRED IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.  UPON ACCEPTANCE
AND RECORDING PURSUANT TO PARAGRAPH (D) OF THIS SECTION, FROM AND AFTER THE
EFFECTIVE DATE SPECIFIED IN EACH ASSIGNMENT AND ACCEPTANCE, THE ASSIGNEE
THEREUNDER SHALL BE A PARTY HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED
BY SUCH ASSIGNMENT AND ACCEPTANCE, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER
UNDER THIS AGREEMENT, AND THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT
OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ACCEPTANCE, BE RELEASED FROM ITS
OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND
ACCEPTANCE COVERING ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE
TO BE ENTITLED TO THE BENEFITS OF SECTIONS 2.12, 2.13, 2.16, AND 7.03).  ANY
ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT
THAT DOES NOT COMPLY WITH THIS PARAGRAPH SHALL BE TREATED FOR PURPOSES OF THIS
AGREEMENT AS A SALE BY SUCH LENDER OF A PARTICIPATION IN SUCH RIGHTS AND
OBLIGATIONS IN ACCORDANCE WITH PARAGRAPH (E) OF THIS SECTION.


 


(C)  THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF THE
BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES IN THE CITY OF NEW YORK A COPY OF
EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS AND PRINCIPAL AMOUNT OF
THE LOANS OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME
(THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND THE
BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE
NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER
HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE
CONTRARY.

 

20

--------------------------------------------------------------------------------


 


(D)  UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ACCEPTANCE EXECUTED BY
AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED ADMINISTRATIVE
QUESTIONNAIRE, THE PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B)
OF THIS SECTION AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY PARAGRAPH
(B) OF THIS SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND
ACCEPTANCE AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER.  NO
ASSIGNMENT SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN
RECORDED IN THE REGISTER AS PROVIDED IN THIS PARAGRAPH.


 


(E)  ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWER OR THE ADMINISTRATIVE
AGENT, SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES (EACH, A
“PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING ALL OR A PORTION OF THE LOANS OWING TO IT); PROVIDED
THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED,
(II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR
THE PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH
LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT.  ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A
PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO
ENFORCE THIS AGREEMENT AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF
ANY PROVISION OF THIS AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY
PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE
TO ANY AMENDMENT, MODIFICATION OR WAIVER DESCRIBED IN THE FIRST PROVISO TO
SECTION 7.02 THAT AFFECTS SUCH PARTICIPANT.  SUBJECT TO PARAGRAPH (F) OF THIS
SECTION, THE BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE
BENEFITS OF SECTIONS 2.12, 2.13 AND 2.16 TO THE SAME EXTENT AS IF IT WERE A
LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF
THIS SECTION.


 


(F)  A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER
SECTION 2.12 OR 2.13 THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO
RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE
SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR
WRITTEN CONSENT.  A PARTICIPANT SHALL NOT BE ENTITLED TO THE BENEFITS OF
SECTION 2.13 UNLESS THE BORROWER IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH
PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE BENEFIT OF THE BORROWER, TO
COMPLY WITH SECTION 2.13 AS THOUGH IT WERE A LENDER.


 


(G)  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR
ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF SUCH
LENDER, INCLUDING ANY SUCH PLEDGE OR ASSIGNMENT TO A FEDERAL RESERVE BANK, AND
THIS SECTION SHALL NOT APPLY TO ANY SUCH PLEDGE OR ASSIGNMENT OF A SECURITY
INTEREST; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST
SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY
SUCH ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


 


SECTION 7.05.  COUNTERPARTS; INTEGRATION; EFFECTIVENESS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  THIS AGREEMENT AND ANY
SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE TO THE LEAD ARRANGERS
AND THE ADMINISTRATIVE AGENT CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS
AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER
HEREOF.  EXCEPT AS PROVIDED IN SECTION 4.01, THIS AGREEMENT SHALL BECOME
EFFECTIVE WHEN IT SHALL HAVE BEEN EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS HEREOF WHICH, WHEN
TAKEN TOGETHER, BEAR THE SIGNATURES OF EACH OF THE OTHER PARTIES HERETO, AND
THEREAFTER SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY TELECOPY SHALL BE EFFECTIVE
AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.

 

21

--------------------------------------------------------------------------------


 


SECTION 7.06.  GOVERNING LAW; JURISDICTION.  (A)  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 


(B)  EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY OTHER PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.


 


SECTION 7.07.  HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF CONTENTS
USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND SHALL NOT AFFECT THE CONSTRUCTION OF, OR BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.

 


SECTION 7.08.  CONFIDENTIALITY.  EACH OF THE ADMINISTRATIVE AGENT AND THE
LENDERS AGREES TO MAINTAIN THE CONFIDENTIALITY OF THE INFORMATION (AS DEFINED
BELOW), EXCEPT THAT INFORMATION MAY BE DISCLOSED (A) TO ITS AND ITS AFFILIATES’
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, INCLUDING ACCOUNTANTS, LEGAL COUNSEL
AND OTHER ADVISORS (IT BEING UNDERSTOOD THAT THE PERSONS TO WHOM SUCH DISCLOSURE
IS MADE WILL BE INFORMED OF THE CONFIDENTIAL NATURE OF SUCH INFORMATION AND
INSTRUCTED TO KEEP SUCH INFORMATION CONFIDENTIAL), (B) TO THE EXTENT REQUESTED
BY ANY REGULATORY AUTHORITY, (C) TO THE EXTENT REQUIRED BY APPLICABLE LAWS OR
REGULATIONS OR BY ANY SUBPOENA OR SIMILAR LEGAL PROCESS, (D) TO ANY OTHER PARTY
TO THIS AGREEMENT, (E) IN CONNECTION WITH THE EXERCISE OF ANY REMEDIES HEREUNDER
OR ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE ENFORCEMENT
OF RIGHTS HEREUNDER, (F) SUBJECT TO AN AGREEMENT CONTAINING PROVISIONS
SUBSTANTIALLY THE SAME AS THOSE OF THIS SECTION, TO ANY ASSIGNEE OF OR
PARTICIPANT IN, OR ANY PROSPECTIVE ASSIGNEE OF OR PARTICIPANT IN, ANY OF ITS
RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT, (G) WITH THE CONSENT OF THE BORROWER
OR (H) TO THE EXTENT SUCH INFORMATION (I) BECOMES PUBLICLY AVAILABLE OTHER THAN
AS A RESULT OF A BREACH OF THIS SECTION OR (II) BECOMES AVAILABLE TO THE
ADMINISTRATIVE AGENT OR ANY LENDER ON A NONCONFIDENTIAL BASIS FROM A SOURCE
OTHER THAN THE BORROWER.  FOR THE PURPOSES OF THIS SECTION, “INFORMATION” MEANS
ALL INFORMATION RECEIVED FROM THE BORROWER RELATING TO THE BORROWER OR ITS
BUSINESS, OTHER THAN ANY SUCH INFORMATION THAT IS AVAILABLE TO THE
ADMINISTRATIVE AGENT OR ANY LENDER ON A NONCONFIDENTIAL BASIS PRIOR TO
DISCLOSURE BY THE BORROWER; PROVIDED THAT, IN THE CASE OF INFORMATION RECEIVED
FROM THE BORROWER AFTER THE DATE HEREOF, SUCH INFORMATION IS CLEARLY IDENTIFIED
AT THE TIME OF DELIVERY AS CONFIDENTIAL.  ANY PERSON REQUIRED TO MAINTAIN THE
CONFIDENTIALITY OF INFORMATION AS PROVIDED IN THIS SECTION SHALL BE CONSIDERED
TO HAVE COMPLIED WITH ITS OBLIGATION TO DO SO IF SUCH PERSON HAS EXERCISED THE
SAME DEGREE OF CARE TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AS SUCH
PERSON WOULD ACCORD TO ITS OWN CONFIDENTIAL INFORMATION.

 


SECTION 7.09.  USA PATRIOT ACT.  EACH LENDER HEREBY NOTIFIES THE BORROWER THAT
PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56
(SIGNED INTO LAW OCTOBER 26, 2001)) (THE “ACT”), IT IS REQUIRED TO OBTAIN,
VERIFY AND RECORD INFORMATION THAT IDENTIFIES EACH BORROWER, GUARANTOR OR
GRANTOR (THE “LOAN PARTIES”), WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF
EACH LOAN PARTY AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER TO IDENTIFY
SUCH LOAN PARTY IN ACCORDANCE WITH THE ACT.

 

22

--------------------------------------------------------------------------------


 


SECTION 7.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

GENWORTH FINANCIAL, INC.

 

 

 

 

By

 

 

 

/s/ Richard P. McKenney

 

 

 

Name: Richard P. McKenney

 

 

Title: Senior Vice President—Chief Financial Officer

 

 

 

 

 

 

 

CITICORP NORTH AMERICA, INC.,

 

individually and as Administrative Agent,

 

 

 

 

By

 

 

 

/s/ Peter C. Bickford

 

 

 

Name: Peter C. Bickford

 

 

Title:Vice President

 

--------------------------------------------------------------------------------


 

 

Signature page for the 180-Day Bridge Credit Agreement, dated as of April 30,
2004, among Genworth Financial, Inc. and the lenders party thereto.

 

 

 

 

CITICORP NORTH AMERICA, INC.

 

 

[Name of Lender]

 

 

 

 

By

 

 

 

/s/ Peter C. Bickford

 

 

 

Name: Peter C. Bickford

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

Signature page for the 180-Day Bridge Credit Agreement, dated as of April 30,
2004, among Genworth Financial, Inc. and the lenders party thereto.

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

By

 

 

/s/ Michael Spiegel

 

Name: Michael Spiegel

 

Title: Managing Director

 

 

 

 

 

/s/ Belinda Wheeler

 

Name: Belinda Wheeler

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

Signature page for the 180-Day Bridge Credit Agreement, dated as of April 30,
2004, among Genworth Financial, Inc. and the lenders party thereto.

 

 

Lehman Commercial Paper Inc.

 

 

 

 

 

/s/ Janine M. Shugan

 

Name: Janine M. Shugan

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

 

Signature page for the 180-Day Bridge Credit Agreement, dated as of April 30,
2004, among Genworth Financial, Inc. and the lenders party thereto.

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

 

 

By

 

 

/s/ Jaap L. Tonckens

 

Name: Jaap L. Tonckens

 

Title:  Vice President

 

Morgan Stanley Senior Funding

 

--------------------------------------------------------------------------------


 

 

 

Signature page for the 180-Day Bridge Credit Agreement, dated as of April 30,
2004, among Genworth Financial, Inc. and the lenders party thereto.

 

 

 

 

GOLDMAN SACHS CREDIT PARTNERS L.P.

 

 

 

By

 

 

/s/ William Archer

 

Name: William Archer

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

 

Lender

 

Commitment

 

Citicorp North America, Inc.

 

$

480,000,000

 

Deutsche Bank AG New York Branch

 

$

480,000,000

 

Lehman Commercial Paper Inc.

 

$

480,000,000

 

Morgan Stanley Senior Funding, Inc.

 

$

480,000,000

 

Goldman Sachs Credit Partners, L.P.

 

$

480,000,000

 

 

2

--------------------------------------------------------------------------------
